Citation Nr: 0801394	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  06-08 300	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

Entitlement to service connection for psoriasis.  

Entitlement to service connection for arthritis secondary to 
psoriasis.  



REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Horrigan

INTRODUCTION

The appellant served on active duty from September 9, 1981, 
to October 14, 1981.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision, dated in January 2005, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In August 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC. 

A decision on the claim of service connection for arthritis 
secondary to psoriasis is deferred until the claim of service 
connection for psoriasis is fully developed.


REMAND

The service medical records show that after hospitalization 
for treatment of psoriasis the appellant was discharged from 
service because of the pre-existing condition. 

When no pre-existing condition is noted upon entry to 
service, a veteran is presumed to have been in condition.  
The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both pre-existing and not 
aggravated by service. 

Although the record contains evidence establishing that 
psoriasis pre-existed service, there is insufficient 
competent evidence on the question of whether the preservice 
psoriasis was aggravated by service.  Accordingly, under the 
duty to assist, the case is REMANDED for the following 
action:

1. Schedule the veteran for a VA 
examination by rheumatologist to 
determine whether the pre-existing 
psoriasis was aggravated during 
service.  The claims folder must be 
made available to the examiner for 
review.  

The VA examiner is asked to express an 
opinion on whether symptomatic 
psoriasis during service was due to the 
natural progress of the condition or 
was psoriasis permanently made worse by 
an increase in the underlying 
pathology, considering accepted medical 
principles, pertaining to the history, 
manifestation, clinical course, and 
character of psoriasis. 

In formulating the opinion, the VA 
examiner is asked to comment on the 
manifestations of psoriasis contained 
in the private medical records from 
1973 to 1979 and the report of 
hospitalization during service for the 
treatment of psoriasis.

2. After the above development has been 
completed, adjudicate the claim of 
service connection for psoriasis.  If 
the claim remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

